United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENTS COMMAND,
Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0170
Issued: January 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 6, 2015 appellant timely appealed the September 25, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on or about
June 11, 2015.
FACTUAL HISTORY
On July 23, 2015 appellant, a 41-year-old heavy mobile equipment repairer, filed an
occupational disease claim (Form CA-2) for bilateral hearing loss. He indicated that he worked
1

5 U.S.C. § 8101 et seq.

around loud vehicles, and also used loud tools on a daily basis. Appellant identified June 11,
2015 as the date he first became aware of his hearing loss. It was also the date he first realized
his condition was caused or aggravated by his employment. The July 23, 2015 claim form did
not indicate a work stoppage. There was no additional factual or medical information submitted
with appellant’s Form CA-2.
On July 24, 2015 OWCP acknowledged receipt of appellant’s hearing loss claim and
advised him of the five basic elements for acceptance of a claim under FECA. Additionally, it
informed him that the current record did not support that he actually experienced the
employment factor(s) alleged to have caused his injury or that he was injured in the performance
of duty. OWCP requested specific information regarding appellant’s employment history and
military service, with corresponding noise exposure, including the type(s) and duration of such
exposure. It also inquired whether he utilized any safety devices to protect against noise
exposure. Additionally, OWCP asked if appellant was still exposed to hazardous noise at work,
and if not, when was his last exposure. It also instructed him to describe any hobbies that
involved exposure to loud noise.
The record included an OWCP-generated list of three prior traumatic injury claims
appellant filed, two of which involved lumbar and thoracic sprains. The July 24, 2015
development letter inquired whether appellant previously filed any kind of workers’
compensation claim for a hearing or ear condition, and what, if any, benefits he received. Lastly,
OWCP asked appellant to describe all previous ear or hearing problems, and to provide any
related medical evidence. Appellant initially was afforded 30 days to submit the requested
information. OWCP requested similar factual information, as well as employee medical records
and audiograms from appellant’s employing establishment.
On August 5, 2015 OWCP received copies of employer-administered audiograms
covering the period June 2003 through June 2015. On March 30 and June 10, 2015 the
employing establishment advised appellant of a significant hearing threshold shift exhibited on
his recent audiograms. OWCP also received a June 15, 2015 hearing loss questionnaire signed
by appellant, and another form entitled Evidence Required in Support of a Claim for WorkRelated Hearing Loss.2 This latter form was signed by both appellant and his supervisor. It
included much of the same information OWCP requested on July 24, 2015. Additionally,
OWCP received a copy of appellant’s position description; a job he had been performing since
December 2003. The employing establishment provided information regarding appellant’s
occupational noise exposure from 2003 through 2015, which he described as occurring 9 hours
per day, 5 days a week. According to the employing establishment, appellant was exposed to
noise from pneumatic tools, grinding, impact tools, and heavy equipment. He also provided
information regarding his prior employment and his seven-year military service, including any
related noise exposure.
On August 24, 2015 OWCP sent appellant another copy of its July 24, 2015 development
letter. The “Second Request” did not acknowledge any of the above-noted evidence received on
August 5, 2015.
2

The employing establishment provided appellant instructions and a series of worksheets to aid in the filing of his
workers’ compensation claim.

2

OWCP subsequently received a September 1, 2015 signed statement of certification from
appellant attesting to the accuracy of the information submitted in response to OWCP’s July 24,
2015 questionnaire.
By decision dated September 25, 2015, OWCP denied appellant’s hearing loss claim
because he had not established fact of injury. It indicated that he had not submitted the necessary
factual information in response to its July 24 and August 24, 2015 development questionnaire.
Consequently, OWCP found that the evidence did not support that the injury and/or event(s)
occurred as alleged.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.4
ANALYSIS
OWCP denied appellant’s hearing loss claim finding that he failed to establish fact of
injury. Appellant purportedly had not responded to OWCP’s repeated requests for information.
OWCP’s September 25, 2015 decision listed a number of documents received, but did not
otherwise describe the specific information included in the referenced documents.
As the Board’s decisions are final with regard to the subject matter appealed, it is crucial
that all relevant evidence that was properly submitted to OWCP prior to the time of issuance of
its final decision be addressed by OWCP.5 It is found that OWCP did not closely examine the
content of appellant’s June 15, 2015 hearing loss questionnaire, and the similarly dated form
entitled Evidence Required in Support of a Claim for Work-Related Hearing Loss. The two
3

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Victor J. Woodhams, id.

5

20 C.F.R. § 501.6(d); see William A. Couch, 41 ECAB 548, 553 (1990).

3

forms, signed by appellant, included much of the same information requested by OWCP on
July 24, 2015. Appellant had already provided the information sought by OWCP.6 The abovenoted documents included specific information about appellant’s employment exposure, hobbies,
prior hearing problems and/or treatment, use of protective equipment, and the existence of any
prior hearing-related claims. In determining whether a claimant has discharged his or her burden
of proof and is entitled to compensation benefits, OWCP is required by statute and regulations to
make findings of fact.7
OWCP’s procedures further specify that a final decision of OWCP must include findings
of fact and provide clear reasoning which allows the claimant to understand the precise defect of
the claim and the kind of evidence which would tend to overcome it.8 Accordingly, the Board
finds that OWCP failed to consider and make findings regarding relevant evidence it received
prior to the issuance of the September 25, 2015 decision. Whether OWCP receives relevant
evidence on the date of the decision or several days prior, such evidence must be considered.9
As it failed to address all relevant evidence before it at the time, the case is remanded for a
proper review of the evidence and issuance of an appropriate final decision.
CONCLUSION
The case is not in posture for decision.

6

Moreover, some of the requested information was already provided on Form CA-2.

7

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
shall contain findings of fact and a statement of reasons.
8

See K.Y., Docket No. 15-1377 (issued October 15, 2015); see also Federal (FECA) Procedure Manual, Part 2 -Claims, Disallowances, Chapter 2.1400.5 (February 2013).
9

Willard McKennon, 51 ECAB 145 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: January 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

